Case 3:18-cv-14862-AET-TJB Document 24 Filed 05/07/19 Page 1 of 21 PageID: 322



FOX ROTHSCHILD LLP
Formed in the Commonwealth of Pennsylvania
By:     Wayne E. Pinkstone, Esq.
Princeton Pike Corporate Center
997 Lenox Drive
Lawrenceville, NJ 08648-2311
Tel: (609) 896-3600
Fax: (609) 896-1469
wpinkstone@foxrothschild.com
Attorneys for Defendants Westlake
Master Association Inc., and Bobbie Rivere,
Dennis Lafer, Richard E. Fontana, Marie
Miller, James P. Garrett, David J. Whelan,
Michael W. Yudkin, Diane E. O’Connor,
and Peter J. Martinasco

                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


 PHILIP LEFKOWITZ, ET AL.,
                                                 Civil Action No. 3:18-cv-14862-AET-TJB
                       Plaintiffs,

        v.

 WESTLAKE MASTER ASSOCIATION,                       ANSWER TO FIRST AMENDED
 INC. ET AL.,                                    COMPLAINT, AFFIRMATIVE DEFENSES
                                                    & DEMAND FOR JURY TRIAL
                       Defendants.


       Defendants Westlake Master Association Inc. (“Westlake HOA”), and Bobbie Rivere,

Dennis Lafer, Richard E. Fontana, Marie Miller, James P. Garrett, David J. Whelan, Michael W.

Yudkin, Diane E. O’Connor, and Peter J. Martinasco (collectively “Defendants”), by way of

Answer to the First Amended Complaint (“Complaint”) of Plaintiffs Rabbi Philip Lefkowitz, Levi

Lefkowitz, and Moshe Lefkowitz (collectively “Plaintiffs”), state:

                                 NATURE OF THE ACTION

       1.      To the extent this paragraph merely characterizes the nature of the allegations in
Case 3:18-cv-14862-AET-TJB Document 24 Filed 05/07/19 Page 2 of 21 PageID: 323



the Complaint, no response is required because the Complaint speaks for itself. To the extent this

paragraph contains factual allegations directed to Defendants that require a response, they are

denied.

          2.   Defendants admit only that Westlake HOA has denied Plaintiffs’ request to open

the gate at the end of the empty, grass-covered lot abutting Gale Chambers Road, far removed

from Plaintiff’s home at 27 Crooked Stick Road, and install a path on the empty, grass-covered

lot. Defendants are without knowledge or information sufficient to form a belief as to the truth of

the first three sentences of this paragraph. The remaining allegations of this paragraph are denied.

          3.   This paragraph contains legal argument or other conclusions of law as to which no

response is required.    To the extent this paragraph contains factual allegations directed to

Defendants that require a response, they are denied.

          4.   To the extent this paragraph merely characterizes the nature of the allegations in

the Complaint, no response is required because the Complaint speaks for itself. To the extent this

paragraph contains factual allegations directed to Defendants that require a response, they are

denied.

                                            PARTIES

          5.   Admitted.

          6.   Admitted.

          7.   Defendants admit only that Moshe Lefkowitz is Rabbi Lefkowitz’s son.

Defendants are without knowledge or information sufficient to form a belief as to the truth of the

remaining allegations of Paragraph 7 and therefore deny the same.

          8.   Admitted.




                                                 2
Case 3:18-cv-14862-AET-TJB Document 24 Filed 05/07/19 Page 3 of 21 PageID: 324



          9.    This paragraph contains legal argument or other conclusions of law as to which no

response is required.    To the extent this paragraph contains factual allegations directed to

Defendants that require a response, Defendant’s admit only that the Westlake Master Association,

Inc. is a New Jersey non-profit corporation.

          10.   Defendants admit only that defendant, Bobbie Rivere, resides in Westlake at 10

Pine Valley Road, Jackson, New Jersey. The remaining allegations of this paragraph are denied.

          11.   Defendants admit only that defendant, Dennis Lafer, resides in Westlake at 11

Shoal Road, Jackson, New Jersey, and is a member of the Board of Trustees of the Westlake Master

Association, Inc. The remaining allegations of this paragraph are denied.

          12.   Defendants admit only that defendant, Richard E. Fontana, resides in Westlake at

114 Wild Dunes Way, Jackson, New Jersey. The remaining allegations of this paragraph are

denied.

          13.   Admitted.

          14.   Admitted.

          15.   Admitted.

          16.   Defendants admit only that defendant, Michael W. Yudkin, resides in Westlake at

34 Inverness Lane, Jackson, New Jersey. The remaining allegations of this paragraph are denied.

          17.   Admitted.

          18.   Admitted.

          19.   This paragraph contains legal argument or other conclusions of law as to which no

response is required.




                                                3
Case 3:18-cv-14862-AET-TJB Document 24 Filed 05/07/19 Page 4 of 21 PageID: 325



                                JURISDICTION AND VENUE

       20.     This paragraph contains legal argument or other conclusions of law as to which no

response is required.

       21.     This paragraph contains legal argument or other conclusions of law as to which no

response is required.

                           FACTS COMMON TO ALL COUNTS

The Lefkowitzes’ Jewish Faith and Handicaps

       22.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations of Paragraph 22 and therefore deny the same.

       23.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations of Paragraph 23 and therefore deny the same.

       24.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations of Paragraph 24 and therefore deny the same.

       25.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations of Paragraph 25 and therefore deny the same.

       26.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations of Paragraph 26 and therefore deny the same.

       27.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations of Paragraph 27 and therefore deny the same.

       28.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations of Paragraph 28 and therefore deny the same.

       29.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations of Paragraph 29 and therefore deny the same.




                                                4
Case 3:18-cv-14862-AET-TJB Document 24 Filed 05/07/19 Page 5 of 21 PageID: 326



       30.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations of Paragraph 30 and therefore deny the same.

The Lefkowitzes Move to Jackson

       31.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations of Paragraph 31 and therefore deny the same.

       32.     Defendants admit only that Rabbi Lefkowitz purchased the property located at 27

Crooked Stick Road. Defendants are without knowledge or information sufficient to form a belief

as to the truth of the remaining allegations of Paragraph 32 and therefore deny the same.

       33.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations of Paragraph 33 and therefore deny the same.

       34.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations of Paragraph 34 and therefore deny the same.

Rabbi Lefkowitz’s Attempts to Construct a Sukkah

       35.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations of Paragraph 35.

       36.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations of Paragraph 36.

       37.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations of Paragraph 37.

       38.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations of Paragraph 38.

       39.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations of Paragraph 39.




                                                5
Case 3:18-cv-14862-AET-TJB Document 24 Filed 05/07/19 Page 6 of 21 PageID: 327



       40.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations of Paragraph 40.

       41.     Defendants admit only that Rabbi Lefkowitz emailed Steven B. Hodges, the

property manager for Westlake HOA on October 13, 2016. The remaining allegations in this

paragraph refer to a written document, which speaks for itself, and to which no response is

required. To the extent the allegations of this paragraph vary from that document, they are denied.

       42.     Defendants admit only that Steven B. Hodges responded to Rabbi Lefkowitz’s

email on October 13, 2016. The remaining allegations in this paragraph refer to a written

document, which speaks for itself, and to which no response is required. To the extent the

allegations of this paragraph vary from that document, they are denied.

       43.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations of Paragraph 43 and therefore deny same.

       44.     The allegations in this paragraph refer to a written document, which speaks for

itself, and to which no response is required. To the extent the allegations of this paragraph vary

from that document, they are denied.

       45.     The allegations in this paragraph refer to a written document, which speaks for

itself, and to which no response is required. To the extent the allegations of this paragraph vary

from that document, they are denied.

       46.     Defendants admit only that Rabbi Lefkowtiz submitted a hand-drawn plan of a

proposed Sukkah. The remaining allegations of this paragraph are denied.

       47.     The allegations in this paragraph refer to a written document, which speaks for

itself, as well as legal argument or other conclusions of law, to which no response is required. To

the extent the allegations of this paragraph vary from that document, they are denied.




                                                6
Case 3:18-cv-14862-AET-TJB Document 24 Filed 05/07/19 Page 7 of 21 PageID: 328



       48.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations of Paragraph 48 and therefore deny same.

       49.     The allegations in this paragraph refer to a written document, which speaks for

itself, and to which no response is required. To the extent the allegations of this paragraph vary

from that document, they are denied.

       50.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations of Paragraph 50 and therefore deny the same.

       51.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations of Paragraph 51 and therefore deny the same. The allegations of this

paragraph also contain legal argument or other conclusions of law, to which no response is

required.

       52.     Defendants deny the allegations set forth in the first sentence of Paragraph 52. The

remaining allegations in this paragraph refer to a written document, which speaks for itself, and to

which no response is required. To the extent the remaining allegations of this paragraph vary from

that document, they are denied.

       53.     The allegations in this paragraph refer to a written document, which speaks for

itself, to which no response is required. To the extent the allegations of this paragraph vary from

that document, they are denied.

       54.     Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations of Paragraph 54 and therefore deny the same.

       55.     The allegations in this paragraph refer to a written document, which speaks for

itself, and to which no response is required. To the extent the allegations of this paragraph vary

from that document, they are denied.




                                                 7
Case 3:18-cv-14862-AET-TJB Document 24 Filed 05/07/19 Page 8 of 21 PageID: 329



       56.     This paragraph contains legal argument or other conclusions as to which no

response is required.   To the extent this paragraph contains factual allegations directed to

Defendants that require a response, they are denied.

       57.     The allegations in this paragraph refer to a written document, which speaks for

itself, as well as legal argument or other conclusions, to which no response is required. To the

extent the allegations of this paragraph vary from that document, they are denied.

       58.     The allegations in this paragraph refer to a written document, which speaks for

itself, as well as legal argument or other conclusions, to which no response is required. To the

extent this paragraph contains factual allegations directed to Defendants that require a response,

they are denied.

       59.     This paragraph contains legal argument or other conclusions of law as to which no

response is required.   To the extent this paragraph contains factual allegations directed to

Defendants that require a response, they are denied.

       60.     The allegations in this paragraph refer to a written document, which speaks for

itself, and to which no response is required. To the extent the allegations of this paragraph vary

from that document, they are denied.

       61.     The allegations in this paragraph refer to a written document, which speaks for

itself, and to which no response is required. To the extent the allegations of this paragraph vary

from that document, they are denied.

       62.     Defendants admit only that Bobbie Rivere responded to Rabbi Lefkowitz’s May 2,

2017 letter on September 19, 2017.




                                                8
Case 3:18-cv-14862-AET-TJB Document 24 Filed 05/07/19 Page 9 of 21 PageID: 330



       63.     The allegations in this paragraph refer to a written document, which speaks for

itself, and to which no response is required. To the extent the allegations of this paragraph vary

from that document, they are denied.

       64.     The allegations in this paragraph refer to a written document, which speaks for

itself, as well as legal argument or other conclusions, to which no response is required. To the

extent the allegations of this paragraph vary from that document, they are denied.

       65.     The allegations in this paragraph refer to a written document, which speaks for

itself, as well as legal argument or other conclusions, to which no response is required. To the

extent the allegations of this paragraph vary from that document, they are denied.

       66.     The allegations in this paragraph refer to a written document, which speaks for

itself, and to which no response is required. To the extent the allegations of this paragraph vary

from that document, they are denied.

       67.     Defendant’s admit only that Rabbi Lefkowitz’s house has a patio. The remaining

allegations in this paragraph refer to a written document, which speaks for itself, as well as legal

argument or other conclusions, to which no response is required. To the extent the remaining

allegations of this paragraph vary from that document, they are denied.

       68.     This paragraph contains legal argument or other conclusions as to which no

response is required.

       69.     The allegations in this paragraph refer to a written document, which speaks for

itself, and to which no response is required. To the extent the allegations of this paragraph vary

from that document, they are denied.

       70.     Denied.




                                                 9
Case 3:18-cv-14862-AET-TJB Document 24 Filed 05/07/19 Page 10 of 21 PageID: 331



           71.   The allegations in this paragraph refer to a written document, which speaks for

 itself, and to which no response is required. To the extent the allegations of this paragraph vary

 from that document, they are denied.

           72.   Denied.

           73.   Defendants admit only that on March 15, 2018, Rabbi Lefkowitz wrote to the

 Board. The remaining allegations of this paragraph are denied.

           74.   The allegations in this paragraph refer to a written document, which speaks for

 itself, and to which no response is required. To the extent the allegations of this paragraph vary

 from that document, they are denied.

           75.   The allegations in this paragraph refer to a written document, which speaks for

 itself, and to which no response is required. To the extent the allegations of this paragraph vary

 from that document, they are denied.

           76.   The allegations in this paragraph refer to a written document, which speaks for

 itself, and to which no response is required. To the extent the allegations of this paragraph vary

 from that document, they are denied.

           77.   Denied.

           78.   Defendants admit only that counsel for both parties exchanged correspondence in

 June, July, and August 2018, which documents speaks for themselves, and to which no response

 is required. To the extent the allegations of this paragraph vary from those documents, they are

 denied.

           79.   Admitted.

           80.   This paragraph contains legal argument or other conclusions of law as to which no

 response is required.




                                                10
Case 3:18-cv-14862-AET-TJB Document 24 Filed 05/07/19 Page 11 of 21 PageID: 332



        81.     This paragraph contains legal argument or other conclusions of law as to which no

 response is required.

 The Gate Opening on to Gale Chambers Road

        82.     The allegations in this paragraph refer to a written document, which speaks for

 itself, and to which no response is required. To the extent the allegations of this paragraph vary

 from that document, they are denied.

        83.     The allegations in this paragraph refer to a written document, which speaks for

 itself, and to which no response is required. To the extent the allegations of this paragraph vary

 from that document, they are denied.

        84.     Defendants admit only that the gate at the end of the empty, grass-covered lot

 abutting Gale Chambers Road, far removed from Plaintiff’s home at 27 Crooked Stick Road, is

 locked. Defendants are without knowledge or information sufficient to form a belief as to the truth

 of the remaining allegations of Paragraph 84 and therefore deny the same.

        85.     Defendants are without knowledge or information sufficient to form a belief as to

 the truth of the allegations of Paragraph 85 and therefore deny the same.

        86.     Defendants are without knowledge or information sufficient to form a belief as to

 the truth of the allegations of Paragraph 86 and therefore deny the same.

        87.     The allegations in this paragraph refer to a written document, which speaks for

 itself, and to which no response is required. To the extent the allegations of this paragraph vary

 from that document, they are denied.

        88.     Defendants admit only that Rabbi Lefkowitz requested that the Westlake HOA

 open the gate at the end of the empty, grass-covered lot abutting Gale Chambers Road, far removed

 from Plaintiff’s home at 27 Crooked Stick Road, and install a path on the empty, grass-covered




                                                 11
Case 3:18-cv-14862-AET-TJB Document 24 Filed 05/07/19 Page 12 of 21 PageID: 333



 lot. The remaining allegations of this paragraph legal argument or other conclusions of law as to

 which no response is required.

        89.     Defendants are without knowledge or information sufficient to form a belief as to

 the truth of the allegations of Paragraph 89 and therefore deny the same.

        90.     The allegations in this paragraph refer to a written document, which speaks for

 itself, and to which no response is required. To the extent the allegations of this paragraph vary

 from that document, they are denied.

        91.     The allegations in this paragraph refer to a written document, which speaks for

 itself, and to which no response is required. To the extent the allegations of this paragraph vary

 from that document, they are denied.

        92.     The allegations in this paragraph refer to a written document, which speaks for

 itself, and to which no response is required. To the extent the allegations of this paragraph vary

 from that document, they are denied.

        93.     The allegations in this paragraph refer to a written document, which speaks for

 itself, and to which no response is required. To the extent the allegations of this paragraph vary

 from that document, they are denied.

        94.     This paragraph contains legal argument or other conclusions as to which no

 response is required.

        95.     This paragraph contains legal argument or other conclusions of law as to which no

 response is required.

        96.     This paragraph contains legal argument or other conclusions of law as to which no

 response is required.   To the extent this paragraph contains factual allegations directed to

 Defendants that require a response, they are denied.




                                                12
Case 3:18-cv-14862-AET-TJB Document 24 Filed 05/07/19 Page 13 of 21 PageID: 334



        97.     This paragraph contains legal argument or other conclusions as to which no

 response is required.   To the extent this paragraph contains factual allegations directed to

 Defendants that require a response, they are denied.

        98.     This paragraph contains legal argument or other conclusions as to which no

 response is required.   To the extent this paragraph contains factual allegations directed to

 Defendants that require a response, they are denied.

        99.     This paragraph contains legal argument or other conclusions as to which no

 response is required.   To the extent this paragraph contains factual allegations directed to

 Defendants that require a response, they are denied.

        100.    The allegations in this paragraph refer to a written document, which speaks for

 itself, and to which no response is required. To the extent the allegations of this paragraph vary

 from that document, they are denied.

        101.    The allegations in this paragraph refer to a written document, which speaks for

 itself, and to which no response is required. To the extent the allegations of this paragraph vary

 from that document, they are denied.

        102.    The allegations in this paragraph refer to a written document, which speaks for

 itself, and to which no response is required. To the extent the allegations of this paragraph vary

 from that document, they are denied.

        103.    Admitted.

        104.    Defendants admit only that Defendants rejected Plaintiff’s request that the

 Westlake HOA open the gate at the end of the empty, grass-covered lot abutting Gale Chambers

 Road, far removed from Plaintiff’s home at 27 Crooked Stick Road, and install a path on the empty,

 grass-covered lot, at the September 20, 2018 meeting.




                                                13
Case 3:18-cv-14862-AET-TJB Document 24 Filed 05/07/19 Page 14 of 21 PageID: 335



        105.      The allegations in this paragraph refer to a written document, which speaks for

 itself, and to which no response is required. To the extent the allegations of this paragraph vary

 from that document, they are denied.

        106.      This paragraph contains legal argument or other conclusions of law as to which no

 response is required. To the extent this paragraph contains factual allegations requiring a response,

 they are denied.

                                        COUNT I
                            (FAIR HOUSING ACT – 42 U.S.C. § 3604)

        107.      Defendants repeat their responses to the foregoing paragraphs as if set forth at

 length herein.

        108.      This paragraph contains legal argument or other conclusions of law as to which no

 response is required.

        109.      This paragraph contains legal argument or other conclusions of law as to which no

 response is required.

        110.      This paragraph contains legal argument or other conclusions of law as to which no

 response is required. To the extent this paragraph contains factual allegations requiring a response,

 they are denied.

        111.      This paragraph contains legal argument or other conclusions of law as to which no

 response is required. To the extent this paragraph contains factual allegations requiring a response,

 they are denied.

        112.      This paragraph contains legal argument or other conclusions of law as to which no

 response is required. To the extent this paragraph contains factual allegations requiring a response,

 they are denied.




                                                  14
Case 3:18-cv-14862-AET-TJB Document 24 Filed 05/07/19 Page 15 of 21 PageID: 336



                                        COUNT II
                            (FAIR HOUSING ACT – 42 U.S.C. § 3617)

        113.      Defendants repeat their responses to the foregoing paragraphs as if set forth at

 length herein.

        114.      This paragraph contains legal argument or other conclusions of law as to which no

 response is required.

        115.      This paragraph contains legal argument or other conclusions of law as to which no

 response is required. To the extent this paragraph contains factual allegations requiring a response,

 they are denied.

        116.      This paragraph contains legal argument or other conclusions of law as to which no

 response is required. To the extent this paragraph contains factual allegations requiring a response,

 they are denied.

        117.      This paragraph contains legal argument or other conclusions of law as to which no

 response is required. To the extent this paragraph contains factual allegations requiring a response,

 they are denied.

                                       COUNT III
                            (NJ LAW AGAINST DISCRIMINATION)

        118.      Defendants repeat their responses to the foregoing paragraphs as if set forth at

 length herein.

        119.      This paragraph contains legal argument or other conclusions of law as to which no

 response is required.

        120.      This paragraph contains legal argument or other conclusions of law as to which no

 response is required.




                                                  15
Case 3:18-cv-14862-AET-TJB Document 24 Filed 05/07/19 Page 16 of 21 PageID: 337



        121.      This paragraph contains legal argument or other conclusions of law as to which no

 response is required. To the extent this paragraph contains factual allegations requiring a response,

 they are denied.

        122.      This paragraph contains legal argument or other conclusions of law as to which no

 response is required. To the extent this paragraph contains factual allegations requiring a response,

 they are denied.

        123.      This paragraph contains legal argument or other conclusions of law as to which no

 response is required. To the extent this paragraph contains factual allegations requiring a response,

 they are denied.

        124.      This paragraph contains legal argument or other conclusions of law as to which no

 response is required. To the extent this paragraph contains factual allegations requiring a response,

 they are denied.

                                 COUNT IV
            (BREACH OF THE ASSOCIATION’S GOVERNING DOCUMENTS)

        125.      Defendants repeat their responses to the foregoing paragraphs as if set forth at

 length herein.

        126.      The allegations in this paragraph refer to a written document, which speaks for

 itself, as well as legal argument or other conclusions of law, to which no response is required. To

 the extent the allegations of this paragraph vary from that document, they are denied.

        127.      This paragraph contains legal argument or other conclusions of law as to which no

 response is required. To the extent this paragraph contains factual allegations requiring a response,

 they are denied.




                                                  16
Case 3:18-cv-14862-AET-TJB Document 24 Filed 05/07/19 Page 17 of 21 PageID: 338



        128.      This paragraph contains legal argument or other conclusions of law as to which no

 response is required. To the extent this paragraph contains factual allegations requiring a response,

 they are denied.

                                        COUNT V
                                 (BREACH OF THE PREDFDA)

        129.      Defendants repeat their responses to the foregoing paragraphs as if set forth at

 length herein.

        130.      This paragraph contains legal argument or other conclusions of law as to which no

 response is required.

        131.      This paragraph contains legal argument or other conclusions of law as to which no

 response is required. To the extent this paragraph contains factual allegations requiring a response,

 they are denied.

        132.      This paragraph contains legal argument or other conclusions of law as to which no

 response is required. To the extent this paragraph contains factual allegations requiring a response,

 they are denied.

        133.      This paragraph contains legal argument or other conclusions of law as to which no

 response is required. To the extent this paragraph contains factual allegations requiring a response,

 they are denied.

        134.      This paragraph contains legal argument or other conclusions of law as to which no

 response is required. To the extent this paragraph contains factual allegations requiring a response,

 they are denied.




                                                  17
Case 3:18-cv-14862-AET-TJB Document 24 Filed 05/07/19 Page 18 of 21 PageID: 339



                                    COUNT VI
             (AIDING AND ABETTING VIOLATIONS OF THE FHA AND NJLAD)

        135.      Defendants repeat their responses to the foregoing paragraphs as if set forth at

 length herein.

        136.      This paragraph contains legal argument or other conclusions of law as to which no

 response is required. To the extent this paragraph contains factual allegations requiring a response,

 they are denied.

        137.      This paragraph contains legal argument or other conclusions of law as to which no

 response is required. To the extent this paragraph contains factual allegations requiring a response,

 they are denied.

        138.      This paragraph contains legal argument or other conclusions of law as to which no

 response is required. To the extent this paragraph contains factual allegations requiring a response,

 they are denied.

                                     AFFIRMATIVE DEFENSES

        Defendants Westlake Master Association Inc. (“Westlake HOA”), and Bobbie Rivere,

 Dennis Lafer, Richard E. Fontana, Marie Miller, James P. Garrett, David J. Whelan, Michael W.

 Yudkin, Diane E. O’Connor, and Peter J. Martinasco (collectively “Defendants”), through their

 attorneys, Fox Rothschild, LLP, state their Affirmative Defenses to Plaintiffs Rabbi Philip

 Lefkowitz, Levi Lefkowitz, and Moshe Lefkowitz’s (collectively “Plaintiffs”) Complaint and

 Demand for Jury Trial as follows:

        1.        The Complaint fails to state a claim upon which relief can be granted.

        2.        Plaintiffs’ claims are barred by the equitable doctrines of waiver, estoppel, laches,

 and unclean hands.

        3.        Plaintiffs’ claims are barred by the applicable statute(s) of limitations and/or repose.



                                                    18
Case 3:18-cv-14862-AET-TJB Document 24 Filed 05/07/19 Page 19 of 21 PageID: 340



         4.        Defendants did not discriminate against Plaintiffs.

         5.        Defendants did not refuse any reasonable accommodation request made by

 Plaintiffs.

         6.        Defendants did not refuse any reasonable modification request made by Plaintiffs.

         7.        Defendants did not interfere with any person in the exercise or enjoyment of, or on

 account of his having exercised or enjoyed, or on account of his having aided or encouraged any

 other person in the exercise or enjoyment of, any right granted or protected by the Fair Housing

 Act, 42 U.S.C. 3601, et seq.

         8.        Defendants did not violate the Fair Housing Act, 42 U.S.C. 3601, et seq.

         9.        Defendants did not violate the New Jersey Law Against Discrimination, N.J.S.A.

 10:5-1, et seq.

         10.       Defendants did not breach the governing documents of the Westlake HOA.

         11.       Defendants did not violate the Planned Real Estate Development Full Disclosure

 Act, N.J.S.A. 45:22A-1, et seq.

         12.       Defendants Bobbie Rivere, Dennis Lafer, Richard E. Fontana, Marie Miller, James

 P. Garrett, David J. Whelan, Michael W. Yudkin, Diane E. O’Connor, and Peter J. Martinasco did

 not aid or abet any violation of Fair Housing Act, 42 U.S.C. 3601, et seq. or the New Jersey Law

 Against Discrimination, N.J.S.A. 10:5-1, et seq.

         13.       All of Defendants’ actions in this matter were justified.

         14.       Defendants did not engage in illegal or unethical conduct.

         15.       At all times, Defendants acted in good faith and without malice.

         16.       Defendants performed each and every duty owed to Plaintiffs, if any, and breached

 no duty owed to Plaintiffs.




                                                    19
Case 3:18-cv-14862-AET-TJB Document 24 Filed 05/07/19 Page 20 of 21 PageID: 341



        17.     Plaintiffs have not suffered injuries, damages, or other losses.

        18.     Plaintiffs failed to mitigate their alleged damages, or other losses.

        19.     The nature, origin, causation, amount and extent of the damages and losses claimed

 are at issue, and Defendants demand proof of the same by Plaintiffs as required by law.

        20.     The damages, or losses alleged in the Complaint, which are denied, are not the

 result of any wrongful, negligent, reckless, or intentional act or omission of Defendants.

        21.     Plaintiffs’ alleged damages, or losses, which are denied, were caused by the act or

 omission of other third persons or entities over whom Defendants had no control or no duty to

 control.

        22.     The Complaint does not describe the claims made by Plaintiffs’ Complaint with

 sufficient particularity to enable Defendants to determine what additional defenses they may have

 in response to Plaintiffs’ Complaint. Defendants therefore reserve the right to assert all defenses

 which may be pertinent to the Complaint once the precise nature of such claims is ascertained

 through discovery.

        WHEREFORE, Defendants demand judgment in their favor and against Plaintiffs,

 dismissing the Complaint and awarding Defendants their reasonable attorneys’ fees, costs of suit,

 and such other or further relief as the Court deems just, equitable, or appropriate.

 Dated: May 7, 2019             Respectfully submitted,

                                       FOX ROTHSCHILD, LLP

                                       Attorneys for Defendants Westlake Master Association Inc.,
                                       and Bobbie Rivere, Dennis Lafer, Richard E. Fontana,
                                       Marie Miller, James P. J. Martinasco, Garrett, David J.
                                       Whelan, Michael W. Yudkin, Diane E. O’Connor, and
                                       Peter


                                       Wayne E. Pinkstone, Esq.



                                                  20
Case 3:18-cv-14862-AET-TJB Document 24 Filed 05/07/19 Page 21 of 21 PageID: 342



                                  DEMAND FOR JURY TRIAL

        Pursuant to Federal Rule of Civil Procedure 38(b) and Local Civil Rule 38.1, Defendants

 hereby demand a jury trial on all issues so triable.



 Dated: May 7, 2019
                                        Wayne E. Pinkstone, Esq.



               CERTIFICATION PURSUANT TO LOCAL CIVIL RULE 11.2

        I hereby certify under penalty of perjury that the matter in controversy is not the subject of

 any other action or proceeding pending in any other court or any pending arbitration or

 administrative proceeding.



 DATED: May 7, 2019                     ______
                                        Wayne E. Pinkstone, Esq.




                                                  21
